      Case 1:19-cv-05758-DLC Document 77 Filed 04/19/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 ANDREA ROSSBACH,                       :
                                        :             19cv5758 (DLC)
                     Plaintiff,         :
                                        :                  ORDER
           -v-                          :
                                        :
 MONTEFIORE MEDICAL CENTER, NORMAN      :
 MORALES, and PATRICIA VEINTEMILLA,     :
                                        :
                     Defendants.        :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     On April 16, 2021, Plaintiff Andrea Rossbach filed on ECF a

motion to file under seal a rebuttal expert report and related

documents.   The documents are related to the defendants’ request

for permission to move for dismissal and for sanctions based on

their allegation that certain documentary evidence produced by

Rossbach during this action had been fabricated.         Rossbach also

submitted the documents to these Chambers via email.         Rossbach’s

motion to file under seal does not specify a basis for sealing

the documents.

     The First Amendment accords a strong presumption of public

access to pleadings and other judicial documents that “have

historically been open to the press and general public” and

“play[ ] a significant positive role in the functioning of the

particular process.”    Bernstein v. Bernstein Litowitz Berger &
         Case 1:19-cv-05758-DLC Document 77 Filed 04/19/21 Page 2 of 3


Grossmann LLP, 814 F.3d 132, 141 (2d Cir. 2016).            See also

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d Cir.

2006).    The Second Circuit has held that this presumption of

public access applies to “pretrial motions and written documents

submitted in connection with them.”         Newsday LLC v. County of

Nassau, 730 F.3d 156, 164 (2d Cir. 2013) (citation omitted).

The First Amendment “requires a court to make specific, rigorous

findings before sealing the document or otherwise denying public

access.”     Bernstein, 814 F.3d at 141 (citation omitted).          “[T]he

presumptive right of access prevails unless it is overcome by

specific, on-the-record findings that sealing is necessary to

preserve higher values and only if the sealing order is narrowly

tailored to achieve that aim.”        Newsday, 730 F.3d at 165

(citation omitted).       Accordingly, when making requests to redact

or seal material, a party must include in a publicly filed

letter any proposed findings that support the request.

     Additionally, any request to seal or redact a filing must

be made in a manner that complies with the Southern District of

New York's ECF Rules and Instructions, section 6, as well as

this Court’s Individual Practices in Civil Cases, section 8.

Where a party seeks permission to file a document under seal,

the proposed sealed document must be contemporaneously filed




                                      2
         Case 1:19-cv-05758-DLC Document 77 Filed 04/19/21 Page 3 of 3


under seal on ECF and electronically related to the motion to

seal.    Accordingly, it is hereby

     ORDERED that Rossbach shall by April 20 at 12:00 pm re-

submit her motion to file the documents under seal.            The request

shall be made in a manner that is compliant with the Southern

District of New York ECF Rules and Instructions and this Court’s

Individual Practices.       The request shall also include proposed

findings that support the request.


     SO ORDERED:

Dated:       New York, New York
             April 19, 2021


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      3
